Citation Nr: 1146564	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  10-14 625	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for hypertrophic cardiomyopathy (heart disorder), status post-one-vessel coronary artery bypass graft.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel



INTRODUCTION

The Veteran has verified active service from September1984 to January 1987, August to November 1990, February to July 1991, and October 2001 to April 2002.  The January 1987 DD Form 214 notes six years of prior active service, with an inception date of July 1977, which has not been verified.  Subsequent to the Veteran's separation in January 1987, he was a member of the Ohio Air National Guard, during which he performed periods of active duty for training (ACDUTRA) and inactive duty for training (IACDUTRA).

This appeal to the Board of Veterans' Appeals (Board) arose from a February 2008 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Cleveland, Ohio, that denied the benefits sought on appeal.

The Veteran appeared at a Travel Board hearing in May 2011 before the undersigned Veterans Law Judge.  A transcript of the hearing testimony is in the claims file and has been reviewed.  The Veteran submitted additional evidence at the hearing for which he waived initial RO review and consideration.  In light of the waiver, the Board may properly consider the evidence in this decision without the necessity for a remand.  See 38 C.F.R. § 20.1304 (2011). 

The  the issues of entitlement to service connection for an ear disorder and an eye disorder have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

As noted in the Introduction, there is evidence that the Veteran had active service prior to 1984.  The service treatment records in the claims file include entries generated in March 1981 at Shaw Air Force Base (AFB), South Carolina, and in May 1982 at Davis-Monthan AFB, Arizona.  The Board also notes that there are no active or National Guard service personnel records in the claims file, and the Board does not note any documentation that indicates they were requested.

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO will ask the National Personnel Records Center to provide all available service personnel records related to the Veteran, to include records related to active service from July 1977 to September 1984.  The AMC/RO will also ask the National Personnel Records Center to search for and provide any service treatment records related to the Veteran for those years.  All efforts to obtain these records will be documented.

2.  Air National Guard service personnel records requested will include all special orders directing the Veteran to perform ACDUTRA or IACDUTRA, as well as a detailed listing and breakout of the Veteran's earned active duty points.

3.  After the above is complete, the AMC/RO must review the claims file and ensure that the foregoing development actions, as well as any other development that may be in order, has been conducted and completed in full.

4.  After all of the above is complete, the AMC/RO will review the Veteran's claims de novo in light of the additional evidence obtained.  If either claim is not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to respond to it before returning the file to the Board for further appellate consideration.
The case should thereafter be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The Veteran need take no action unless otherwise notified.  VA will notify him/her if further action is required on his part.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



